DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding claims 1 and 4, the prior art does not disclose a selectable one-way clutch system for a drive system of a bicycle having a front sprocket configured to receive combined rotational power, in a rotational direction about an axis, and in parallel from both a rider pedaling the bicycle and from an electric motor with a drive system as claimed. In particular, the prior art does not teach the one-way selectable clutch system for a bicycle with an electric motor, the clutch, motor and rotatable components rotatable on the same axis, as claimed.

	Patent number US 8,777,791 B1 to Hino et al. (referred to as Hino) discloses a bicycle drive unit (drive train 11 and pedals 100) on a bicycle (Fig. 1) having a selectable one-way clutch (clutch mechanism 38), and an electric motor (30).However, the clutch (38) and motor (30) are on different axles (support axle 22 and rotational axis XI).

	Patent number US 7,938,242 B2 to Chen discloses a bicycle hub that will not drive the pedal and will not produce noise when the hub is rotated in the backward direction. However, Chen does not disclose an electric motor configured to rotate the first member and second member of the selectably disconnectable one-way clutch system as claimed.

Claims 2 and 3 depend from independent claim 1, and claims 5 and 6 depend from independent claim 4. Therefore, claims 1 – 6 are all allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611             


/TONY H WINNER/           Primary Examiner, Art Unit 3611